Citation Nr: 0127688	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  94-38 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for a pilonidal cyst.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from September 1964 to October 
1975.  Service in Vietnam is indicated by the evidence of 
record.    

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2000, on appeal from rating decisions of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (the RO).   Upon its last review, the Board 
denied the appellant service connection for hypertension, 
bilateral hearing loss, post-traumatic stress disorder, a 
back disability, and the claimed residuals of asserted in-
service gunshot wounds, shrapnel wounds, and an 
electrocution.  The Board also found that the reduction of 
compensation benefits awarded under 38 U.S.C.A § 1151 for 
impotence following settlement under the Federal Tort Claims 
Act was proper.  The Board also remanded the appellant's 
claim for a disability rating greater than assigned for a 
pilonidal cyst, currently assigned a 10 percent disability 
rating.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(codified at 38 U.S.C.A. § 5103A). 

Additionally, regulations have been implemented in support of 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Board has carefully considered this matter in 
light of the VCAA and the supporting regulations.  Having 
done so, and as will be discussed below, the Board finds that 
the record is ready for appellate review.  


FINDING OF FACT

The appellant's service-connected scar from a pilonidal cyst 
excision is shown to be manifested by complaints of periodic 
pain but with no evidence of recurrence of the pilonidal cyst 
or inflammatory signs in the area.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating 
greater than 10 percent for a pilonidal cyst excision have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7804, 7819 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that his pilonidal cyst is more 
disabling than is contemplated  by the currently assigned 
rating.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1).  Given these requirements, 
the Board will review the generally applicable law and 
provide a summary of the pertinent evidence of record.  The 
Board will then proceed to its analysis of the claim within 
the context of the applicable law.


Relevant law and regulations

The resolution of the appellant's rating claim is to be 
resolved through the application of a schedule of ratings, 
which is predicated upon the average impairment of earning 
capacity. Separate diagnostic codes identify various 
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. 3.321(a) and Part 
4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. 4.7.    

Applicable law provides that when, as here, a veteran's 
disability rating claim has been in continuous appellate 
status since the original assignment of service-connection, 
the evidence to be considered includes all evidence proffered 
in support of the original claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).


Factual Background

In January 1972, the appellant underwent surgical removal of 
a pilonidal cyst.  His service medical records reflect that 
approximately one month later, he fell and sustained slight 
bleeding to the operative site.  In June 1972, the appellant 
was treated for chronic drainage of the pilonidal cyst site.  
The appellant underwent a further excision of the cyst in 
July 1974.  

By rating decision dated in February 1992, service connection 
was granted for the residuals of a pilonidal cyst, and a 10 
percent disability evaluation was assigned.  The appellant 
filed a timely notice of disagreement as to the assigned 
disability rating.  During a December 1992 personal hearing, 
the appellant related that he could not walk nor sit for more 
than 15 minutes due to the pain of his cyst.  In July 1993, 
the appellant reported that his cyst would drain continually, 
four days per week.

In his December 1992 substantive appeal, the appellant 
related that due to the pain occasioned by his pilonidal 
cyst, he could not walk and could not sit for more than 15 
minutes.  In various correspondence, the appellant has 
continued to assert continued drainage and pain resulting 
from the location of the pilonidal cyst removal.  

The appellant underwent a VA physical examination in March 
2001.  The appellant reported that he last underwent surgery 
for the cyst about five years previously, and that he since 
had had no symptoms of drainage and was doing "fine."  He 
added that if the temperature dropped below 32 degrees and 
was damp, he would have a pain at the location of the scar 
tissue.  The appellant reported that he would treat this pain 
by sitting in a hot tub of water.  The appellant denied 
having bleeding, drainage, excoriations, and scaling.  

Upon clinical examination, the appellant was noted to 
ambulate with a cane without trouble as to gait or station.  
Examination of the pilonidal cyst showed a well-healed scar 7 
centimeters in length and 2.3 centimeters in width, tapering 
inward but not in the rectal crease.  There was no evidence 
of drainage, erythema, effusion, hyperthermia, tenderness or 
pain.  The scar was described as well healed and asymptomatic 
on palpation and manipulation.  There was noted no evidence 
of chronic skin deterioration, flaking or other changes, 
including fistula.    


Analysis

The appellant's disorder is evaluated as 10 percent disabling 
under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 and 7819.  Under these 
provisions, the appellant's pilonidal cyst symptoms do not 
warrant the assignment of a higher disability rating.  Under 
the former, scars which are superficial, tender and painful 
on objective demonstration are rated as 10 percent disabling 
under Diagnostic Code 7804.  The appellant's disorder is 
asymptomatic, and plainly does not support a disability 
rating greater than is presently assigned.  

In order for a higher rating to be warranted, the scarring 
must cause limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  The Board has 
carefully considered the appellant's October 2001 submission 
in this regard.  Through his representative, the appellant 
argues that he should be afforded a VA examination when the 
weather became damp or cold, as it was then that his 
condition worsened.  

The Board is of course aware of the Court's decision in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which 
concerned the evaluation of a service connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court remanded that 
case for the VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) [holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be addressed 
. . . ."].

In Ardison, the Court observed that occupational impairment 
is the primary component of the disability rating, which 
represents, as far as can practicably be determined, the 
average impairment in earning capacity resulting from a 
disability. Id.; see also 38 C.F.R. § 4.1.  However, in 
Voerth v. West, 13 Vet. App. 117 (1999), it was observed that 
"[t]he primary consideration is the fact that in Ardison the 
worsened condition impaired his earning capacity . . . . The 
second consideration is the fact that in Ardison the 
appellant's worsened condition would last weeks or months 
while here the appellant's worsened condition would last only 
a day or two." 

Voerth, 13 Vet. App. at 122-3.

In this case, although the appellant has reported flare-ups 
during temperature changes, there is no evidence that such, 
as it pertains to the service-connected disorder, impairs the 
appellant's ability to do his job.  See 38 C.F.R. §§ 
3.321(a), 4.1; Ardison; and Voerth.  

The Board has also considered rating the appellant's service-
connected disability under a different diagnostic code. The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this matter, there are no schedular provisions which would 
result in a higher disability rating being assigned.  Under 
38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to 
eczema, the next higher rating of 30 percent would be for 
application if the evidence showed the disorder to be 
characterized by exudation or constant itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Plainly, the appellant's disorder does 
not manifest these characteristics.  

The Board finds that the RO made all reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  The appellant has been afforded a VA 
medical examination to ascertain the severity of his 
disorder, and has presented argument as to the merits of this 
claim.  In light of the absence of medical evidence of a 
worsened disability other than reported as above, the Board 
finds that no reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
met its duty to assist the appellant. VCAA, 38 U.S.C.A. 
5103A.




ORDER


A disability rating greater than 10 percent for a pilonidal 
cyst is denied.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

